DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 8, please insert “Shore A” prior to “hardness”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  The compounds from norbornene to 3-chloromethylstyrene do not qualify as alpha-olefin.

Claim 7 is objected to because of the following informalities:  On page 5, line 17, please replace “may being” with “may be”.  

Claim 10 is objected to because of the following informalities:  In line 2, please replace “polymerization” with “polymerizing”.

Claim 10 is objected to because of the following informalities:  In line 2, please replace “perform” with “performed”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikenaga et al. (US 8,772,625).
Example 6 of Ikenaga et al. discloses an ethylene-butene copolymer (14 mole %, 24 wt % butene content) having a density of 0.870 g/cm3, a molecular weight distribution of 2.2, and exhibiting a melt index of 25 g/10 min and a Shore A hardness of 70.  Variable A in equation 1 may be calculated as 70 = (0.0082)(25)2 - (0.99)(0.870)(25) + A, wherein A has a value of 86.4.  Using density, one calculates the endpoints of the inequality 97d < A < 101d at 84.4 and 87.9.  It can be seen that the value of A lies well within the endpoints.       
       
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ikenaga et al. (US 8,772,625).
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.  Prior art is silent with respect to the weight average molecular weight of the ethylene-butene copolymer.  However, in light of the fact that the copolymer is substantially the same as and exhibits all properties recited in instant claims, and in view of the fact that said properties are attributed, at least in part, to the constitution and molecular weight of the copolymer, reasonable basis exists to believe that the copolymer of the prior art exhibits the weight average molecular weight set forth in instant claims.  Since the PTO cannot conduct experiments, the burden of proof is shifted to the Applicants to establish an unobviousness difference.  In re Fitzgerald, 619 F.2d. 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112-2112.02.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
       
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        December 16, 2022